DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Double Patenting
The double patenting rejection as presented in the office action mailed on 9/3/2020 is being withdrawn in light of the accepted Terminal Disclaimer mailed on 1/4/2021.

Terminal Disclaimer
The terminal disclaimer filed on 1/4/20201 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application Number 16801002 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claim(s) 1-20 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim(s) 1: the prior art fail to disclose a/an system for depositing high-quality films for providing a nanolayered coating on a three-dimensional surface of an RF accelerator cavity and associated superconducting cavities requiring:
providing a vacuum apparatus containing a sputtering magnetron target electrode; generating a high-power pulsed plasma magnetron discharge with a high-current negative direct current (DC) pulse to the sputtering magnetron target electrode; and generating a configurable sustained positive voltage kick pulse to the magnetron target electrode after terminating the negative DC pulse, wherein during the generating, program processor configured logic circuitry issues a control signal to control at least one kick pulse property of the sustained positive voltage kick pulse taken from the group consisting of: onset delay, duration, amplitude and frequency including modulation thereof, in combination with other limitations of the claim.
With regards to claim(s) 19: the prior art fail to disclose a/an method requiring:
providing a vacuum apparatus containing a sputtering magnetron target electrode; generating a high-power pulsed plasma magnetron discharge with a high-current negative direct current (DC) pulse to the sputtering magnetron target electrode; and generating a configurable sustained positive voltage kick pulse to the magnetron target electrode after terminating the negative DC pulse, wherein during the generating, program processor configured logic circuitry issues a control signal to control at least one kick pulse property of the sustained positive voltage kick pulse taken from the group consisting of: onset delay, duration, amplitude and frequency including modulation thereof, in combination with other limitations of the claim.
With regards to dependent claim(s) 2-18, and 20; it/they are allowable in virtue of their dependency.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nauman US 20110248633 [0048]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/RENAN LUQUE/            Primary Examiner, Art Unit 2844